Cook, J.
(specially concurring). I approve the opinion written by the Chief Justice in this case. If the Jones Case is not overruled, every question raised in this case was settled by the Jones Case, except the suggestion that the record shows the amendment did not receive the vote of the majority of the voters voting at the election. I have given to this point my most careful consideration, and am unable to satisfy myself that it is supported by the record.
This question was undoubtedly considered by the legislature, and the legislature necessarily found that the amendment received the constitutional majority. It is regrettable that there is even a suspicion that the amendment was counted in. There was a time when ‘‘counting out” was tolerated, if not approved; bnt the present Constitution devised a scheme by which civilization could be saved in this state without resorting -to force or strategy. From my viewpoint, fraud, actual or imputed, must be clearl-y established to justify the conclusion that the amendment was counted in.
The writer dissented in the Jones Case, and indulged in some criticisms of the court’s opinion; but my main reason for dissent was placed on the doctrine of stare decisis. I thought then that the court should have followed the Powell Case, but the majority declined to do so. This court, in the Jones Case, adopted the most liberal rule of construction to uphold amendments to the Constitution written into the Constitution by the legislature. So, for the same reasons'prompting me to dissent in the Jones Case, I am now concurring in this case. Again I say:
*802“If the law, well established, may be annulled by an opinion, a foundation is laid for the most restless instability. The decisions of one court may be overruled by another court, and those of the latter will have only a transient efficacy, until some future court, .dissatisfied with them, shall substitute new principles in their place. No system of inflexible adherence to established law can be as pernicious as such ceaseless and interminable fluctuations. ’ ’